DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1, 3-10, and 12-22 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
Claims 10 and 12-18 are allowed.
Claims 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Wiseman et al. (U.S. Patent Application Publication 2008/0288338), discloses a computer-implemented method using a processor or processors (paragraphs 54-61; Figure 10), comprising: establishing a communications session between a user and an automatic component that can, for example, convert speech to 
Wiseman discloses receiving via a communication system involving a degree of conversation, information from a user for use in generating a posting (paragraphs 41 and 42), discloses receiving audio input (paragraphs 26, 31, and 48), and discloses that the information is for an advertisement to be published (Abstract; paragraphs 22, 25, 34, and 46; Figures 7 and 8); Rosenberg, as set forth above, provides further teachings regarding a conversational agent.  Wiseman does not disclose that the conversation comprises a sequence of responsive messages exchanged between the user and the computer-implemented conversational agent, but Rosenberg teaches a conversation comprising a sequence of responsive messages exchanged between the user and the computer-implemented conversational agent, each responding to messages of the other (Figure 1; paragraphs 22-24).
Wiseman discloses receiving/uploading an image or images associated with information to be published (paragraphs 6, 34, and 47; Figure 4); and discloses causing publication, on a network, of the information to be published and the image (Abstract; and/or listing can be published online”, further discloses that the automatic posting component can “create an advertisement and/or posting related to such image including descriptive test, terms, price, etc.”, and yet further discloses “in other words, the automatic posting component 102 can capture an image, abstract information associated with the image, and publish the image with annotated data as an advertisement online” (paragraph 28), thus generating a listing comprising the information to be published and an image, and causing publication of the image.  Wiseman also discloses parsing conversational information to obtain information to be published (paragraphs 26, 31, and 48).
However, Wiseman does not disclose obtaining conversational information directed to a plurality of marketplace parameters, parsing the conversational information to obtain a plurality of values corresponding to the plurality of marketplace parameters, and generating the listing comprising the plurality of values corresponding to the plurality of marketplace parameters and the received image.  Neither Rosenberg nor any other prior art of record supplies the deficiencies of Wiseman.   
The amendments to the claims also have the consequence of making the claims no longer rejected under double patenting.
The claims have been considered as possibly directed to an abstract idea, but they do not recite a mathematical relationship or mental process, nor commercial interactions.  Although the claimed method may be described as using well-understood Mayo test, Step 2A). 
The above statement applies to independent system claim 10 and independent non-transitory machine-readable storage medium claim 19, as well as to method claim 1, the independent claims all being parallel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	April 29, 2021